DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on February 17, 2022.
Claims 1-20 are pending.
Claims 1, 15 and 20 have been amended.

Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: server computing device configured to perform in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1 recites selecting a subset of client computing devices from a pool of available client computing devices; determining a differentially private aggregate of the local updates, wherein the differentially private aggregate satisfies a differential privacy metric such that a sensitivity of the aggregate to data from any one client is bounded; and determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates.
The limitation of selecting a subset of client computing devices from a pool of available client computing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “selecting” in the context of this claim encompasses the user manually selecting a subset of client computing devices from a pool of available client computing 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a machine-learned model to the selected client computing devices and receiving, from each selected client computing device, a local update for the machine-learned model and providing the updated machine-learned model to one or more of the available client computing devices amount to gathering data and/or outputting data which cannot provide an inventive concept and the additional elements of one or more server computing devices amount to no more than mere instructions to apply the 
Claims 2 and 3 are directed to an abstract idea without significantly more. Claim 2 recites wherein selecting the subset of client computing devices from the pool of available client computing devices comprises selecting each selected client computing device independently from the pool based at least in part on a probability parameter. Claim 3 recites wherein determining the differentially private aggregate of the local updates comprises determining a bounded-sensitivity data-weighted average of the local updates; and wherein determining the updated machine-learned model based at least in part on the differentially private aggregate of the local updates comprises determining the updated machine-learned model based at least in part on the bounded-sensitivity differentially private average of the local updates. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 2 and 3 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claims 4-6 are directed to an abstract idea without significantly more. Claim 4 recites wherein determining the bounded-sensitivity data-weighted average of the local updates comprises estimating the bounded-sensitivity data-weighted average by an unbiased estimator that comprises a weighted sum of the local updates divided by a 
Claim 7 recites wherein determining the updated machine- learned model comprises adding a noise component to the bounded-sensitivity data-weighted average of the local updates.
The limitation of wherein determining the updated machine-learned model comprises adding a noise component to the bounded-sensitivity data-weighted average of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 8 recites determining the local update based at least in part on a local dataset stored locally on the selected client computing device. 
The limitation of determining the local update based at least in part on a local dataset stored locally on the selected client computing device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – receiving, from the one or more server computing devices, the machine-learned model and providing the local update to the one or more server computing devices and one or more selected client computing devices. The “receiving” and “providing” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, from the one or more server computing devices, the machine-learned model and providing the local update to the one or more server computing devices amount to 
Claim 9 recites wherein determining the local update based at least in part on the local dataset comprises: training the machine-learned model based at least in part on the local dataset to generate a locally-trained model.
The limitation of wherein determining the local update based at least in part on the local dataset comprises: training the machine-learned model based at least in part on the local dataset to generate a locally-trained model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “training” in the context of this claim encompasses the user manually training the machine-learned model based at least in part on the local dataset to generate a locally-trained model. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 10 recites wherein determining the local update based at least in part on the local dataset comprises: determining a difference between the locally-trained model and the machine-learned model; and clipping the difference to generate the local update.
The limitation of determining a difference between the locally-trained model and the machine-learned model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a difference between the locally-trained model and the machine-learned model. The limitation of clipping the difference to generate the local update, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “clipping” in the context of this claim encompasses the user manually clipping the difference to generate the local update. 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 11 and 12 are directed to an abstract idea without significantly more. Claim 11 recites wherein clipping the difference to generate the local update comprises performing flat clipping. Claim 12 recites wherein clipping the difference to generate the local update comprises performing per-layer clipping. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Claims 3, 7-9, 12 and 16-18 do not recite any additional elements that integrate the abstract idea into a practical application or that are sufficient to amount to significantly more than the judicial exception.
Claim 13 recites wherein training the machine-learned model comprises training the machine-learned model via stochastic gradient descent.
The limitation of wherein training the machine-learned model comprises training the machine-learned model via stochastic gradient descent, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “training” in the context of this claim encompasses the user manually training the machine-learned model via stochastic gradient descent. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates.
The limitation of determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining a privacy guarantee parameter based at least in part on the differentially private aggregate of the local updates. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites selecting a subset of client computing devices from a pool of available client computing devices, determining a local update based at least in part on a local dataset, determining a bounded-sensitivity data-weighted average of the local updates and determining an updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates.
The limitation of selecting a subset of client computing devices from a pool of available client computing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “selecting” in the context of this claim encompasses the user manually selecting a subset of client computing devices from a pool of available client computing devices. The limitation of determining a local update based at least in part on a local dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining a local update based at least in part on a local dataset. The limitation of determining a bounded-sensitivity data-weighted average of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – providing a machine-learned model, providing the local update to the one or more server computer devices, providing the updated machine-learned model to one or more of the available client computing devices, one or more server computing devices and selected client computing device(s). The “providing”, “providing” and “providing” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a machine-learned model, providing the local update to the one or more server computer devices and providing the updated machine-learned model to one or more of the available client computing devices amount to gathering data and/or outputting data which cannot provide an inventive concept and the additional elements of one or more server computing devices and selected client computing device(s) amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 recites wherein selecting, by the one or more server computing devices, the subset of client computing devices from the pool of available client computing devices comprises selecting, by the one or more server computing devices, each selected client computing device independently from the pool based at least in part on a probability parameter.
The limitation of wherein selecting, by the one or more server computing devices, the subset of client computing devices from the pool of available client computing devices comprises selecting, by the one or more server computing devices, each 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 17 recites wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-
The limitation of wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates comprises determining, by the one or more server computing devices, the bounded-sensitivity data-weighted average of the local updates based at least in part on an expected weight parameter, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining, by the one or more server computing devices, the bounded-sensitivity data-weighted average of the local updates based at least in part on an expected weight parameter. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 18 recites wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates comprises adding a noise component to the bounded-sensitivity data-weighted average of the local updates.
The limitation of wherein determining, by the one or more server computing devices, the updated machine-learned model based at least in part on the bounded-sensitivity data-weighted average of the local updates comprises adding a noise component to the bounded-sensitivity data-weighted average of the local updates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “adding” in the context of this claim encompasses the user manually adding a noise component to the bounded-sensitivity data-weighted average of the local updates. These limitations encompass a human mind carrying out these functions through observation, evaluation judgment and /or opinion, or even with the aid of pen and paper. Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 19 recite training the machine-learned model based at least in part on the local dataset to generate a locally-trained model; determining a difference between the locally trained model and the machine-learned model; and clipping the difference to generate the local update.
The limitation of training the machine-learned model based at least in part on the local dataset to generate a locally-trained model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “training” in the context of this claim encompasses the user manually training the machine-learned model based at least in part on the local dataset to generate a locally-trained model. The limitation of determining a difference between the locally trained model and the machine-learned model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, 
This judicial exception is not integrated into a practical application. The claim does not include additional elements and thus does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements and thus the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 20 recites selecting a subset of client computing devices from a pool of available client computing devices and determining an updated machine-learned model based at least in part on the local updates, wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee that a sensitivity of the updated machine-learned model to data from any one client is bounded.
The limitation of selecting a subset of client computing devices from a pool of available client computing devices, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “selecting” in the context of this claim encompasses the user manually selecting a subset of client computing devices from a pool of available client computing devices. The limitation of determining an updated machine-learned model based at least in part on the local updates, wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee that a sensitivity of the updated machine-learned model to data from any one client is bounded, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with the aid of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or with the aid of pen and paper. For example, “determining” in the context of this claim encompasses the user manually determining an updated machine-learned model based at least in part on the local updates, wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee that a sensitivity of the updated machine-learned 
This judicial exception is not integrated into a practical application.  In particular, the claims recites additional elements – providing a machine-learned model to the selected client computing devices, receiving, from each selected client computing device, a local update for the machine- learned model, providing the updated machine-learned model to one or more of the available client computing devices, one or more server computing devices and selected client computing device(s). The “providing”, “receiving” and “providing” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g). The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of providing a machine-learned model to the selected client computing devices, receiving, from each selected client computing device and providing the updated machine-learned 

Response to Arguments
Applicant’s arguments, see Page 10, filed February 17, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The §102 and §103 rejections of claims 1-20 have been withdrawn. 

Applicant's arguments filed February 17, 2022 have been fully considered but they are not persuasive with respect to the §101 rejection.

In the Remarks, Applicant argues:
	For example, in Barger, the PTAB reversed an Examiner’s determination that a rejected claim was directed to steps that could “be practically performed in the human mind.” App. No. 2020-002642, at 12, 14. The claims recited, in part, a method which included determining search results and a relevance model. /d. at 3. The PTAB reasoned that, “[e]ven if a person could manually optimize a relevance model, ... we are not persuaded that even with full knowledge of the described technique a human 

Here, Applicant respectfully submits that the Office Action does not establish that “a human seeking to achieve similar results would consider it practical to apply the [presently] claimed technique manually, even for small data sets.” For example, the Office Action does not establish that a human “would consider it practical to apply . . . manually,”
selecting a subset of client computing devices from a pool of available client computing devices;
providing a machine-learned model to the selected client computing devices;
receiving, from each selected client computing device, a local update for the machine-learned model;
determining a differentially private aggregate of the local updates, wherein the differentially private aggregate satisfies a differential privacy metric such that a sensitivity of the aggregate to data from any one client is bounded;
determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates; and
providing the updated machine-learned model to one or more of the available client computing devices
Furthermore, “an improvement in the functioning of a computer or other technology or technological field may render a claim patent eligible.” 2019 PEG, 84 Fed. Reg. at 53. In one example, in Barger, the PTAB determined that the rejected claim 
	In another example, in Ex Parte Yikang Liu, the PTAB reasoned that the limitations of a rejected claim “provide an improvement to the technical field of machine-learning systems by improving feature selection to improve prediction performance... . Thus, claim 1 is not directed to an abstract idea.” App. No. 2019-002937, at 10 (P.T.A.B. June 26, 2020). Here, Applicant’s claim 1 is directed to improvements in the technical field of serving machine-learned models to client devices, by providing for privacy-preserving model updates that leverage the sum of clients’ local experiences to for collective improvement of the served model. See, e.g., Applicant’s Originally-Filed Specification, at paras. [0040]-[0041]. As such, claim 1 provides a significant improvement not only to a computer (device) but also to a technology and technical field.

Examiner’s Response:
	The Examiner respectfully disagrees. As can be seen in the updated §101 rejection above, it is the Examiner’s position that the amendments made on February 
Applicant also argues that “the Office Action does not establish that a human ‘would consider it practical to apply . . . manually,’
selecting a subset of client computing devices from a pool of available client computing devices; providing a machine-learned model to the selected client computing devices; receiving, from each selected client computing device, a local update for the machine-learned model; determining a differentially private aggregate of the local updates, wherein the differentially private aggregate satisfies a differential privacy  metric such that a sensitivity of the aggregate to data from any one client is bounded; determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates; and providing the updated machine-learned model to one or more of the available client computing devices”. 
However, as can seen in the §101 rejection above, the Examiner has not stated that all of these limitations are part of the abstract idea but for the “selecting” and “determining” steps. The other limitations are additional limitations that do nothing more 
Therefore, for at least the reasons set forth above, the rejection made under 35 U.S.C. §101 with respect to claims 1-20 are proper and thus, maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 17, 2022/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191